United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 05-2229
                                ___________

Eugene Kenneth Jones,                   *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Eastern District of Missouri.
Dora Schriro; Martin Yallaly; Carl      *
Gilmore; Penny Hubbard; Lorenzo         * [UNPUBLISHED]
Chancelor,                              *
                                        *
            Appellees,                  *
                                        *
Petey Roberts,                          *
                                        *
            Defendant,                  *
                                        *
Angelica Woods; Ben J. Gannaro;         *
Betty Wise; Henry Reese; Richard        *
Dixon; Victor Stuart; Jerome Fields;    *
Pili Robinson,                          *
                                        *
            Appellees.                  *
                                   ___________

                           Submitted: March 31, 2006
                              Filed: April 5, 2006
                               ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.
      Missouri inmate Eugene Kenneth Jones appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. We have carefully
reviewed the record and considered the parties’ arguments, and find no basis for
overturning the district court’s well-reasoned opinion. See Anderson v. Larson, 327
F.3d 762, 767 (8th Cir. 2003) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.

                                        -2-